Name: Commission Regulation (EEC) No 1169/86 of 22 April 1986 introducing a countervailing charge on tomatos originating in Spain except in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 86 Official Journal of the European Communities No L 106/27 COMMISSION REGULATION (EEC) No 1169/86 of 22 April 1986 introducing a countervailing charge on tomatos originating in Spain except in the Canary Islands tomatos originating in Spain (except in the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (4), the arrangements applicable to trade between , on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1036/86 (3), introduced a countervailing charge on tomatos originating in Spain (except in the Canary Islands) ; Whereas for endives originating in Spain (except in the Canary Islands) there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1036/86 is hereby repealed . Article 2 This Regulation shall enter into force on 23 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 362 31 . 12 . 1985, p . 8 . (') OJ No L 95, 10 . 4 . 1986 , p . 33 . (4) OJ No L 302, 15 . 11 . 1985, p. 9 .